Mr. Justice Morris
delivered the opinion of the Court:
There are eleven assignments of error, which, in view of the criticism upon them aud of greater facility in the disposal of them, we may set forth in full. The court below erred, it is said:
“ 1. In admitting the several items of evidence referred to *502in respect of said pencil numbers of said lots and in denying defendant’s motion in respect of the same.
“2. In admitting in evidence said De Kraft plat book.
“3. In admitting in evidence the alleged subdivision of said square.
“4. In granting said instruction to the jury prayed by ' the plaintiff.
“5. In repeating said instruction in the charge to the jury.
“6. In not granting defendant’s prayer No. 8, that upon the whole evidence the verdict of the jury should be for the defendant.
- “7.-In denying each of said instructions prayed by the defendant.
-• “8. In allowing the jury to take with them into the jury room the first amended declaration, as appears from the exception on page 155 of the printed record.
• “9. In instructing the jury to include in their verdict, if for the plaintiff, one cent damages, as appears by the exception oil page 155 of the printed record.
“10. In refusing to enter the verdict as first rendered by the foreman of the jury, without any addition or explanation, and in directing that the verdict be recorded as if it had originally been rendered by the foreman, in favor of the plaintiff for the interest claimed in the second amended declaration, and one cent damages, as appears by the exceptions on page 156 of the printed record.
■“11. The judgment below should be reversed because of the unauthorized utterances by counsel in the presence of the jury during the trial of the cause, as appears from the exceptions on pages 137,142, 143, 144, 145, 148, Í50 and 151 of the printed record.”
Certainly the criticism is just that some of these assignments of error are irrelevant, some are too indefinite to serve ■ the purpose for which assignments of error are intended, and some are frivolous. In the last category are those numbered *503eight, nine and ten. In regard to the matters therein stated the law is now too well settled and too elementary to allow them to be made the subjects of consideration by an appellate tribunal. Moreover, there is no foundation in the record for the eighth assignment; the objection of the defendant was to the allowance to the jury to take the second amended declaration — not the first. There was no objection made to their taking the latter paper.
The first, second and third assignments are' irrelevant. The subject matter of them has practically passed out of the case. The jury were instructed not to give it any consideration. Even if the testimony in regard to the enumeration of the lots and to pencil numbers and ink numbers was incompetent to prove title in the plaintiff, it was certainly competent in order to throw light upon the conditions under which the parties in interest took possession; and the jury were told that for this purpose alone they might consider it. Plainly there was no error in this.
The fifth assignment is no more than a repetition of the fourth.
The sixth and seventh assignments are founded upon the refusal of the trial court to give to the jury the eight instructions requested by the defendant, or any of them. But so far as these instructions have reference to the question of the designation of the lots by pencil numbers or by ink numbers, what we have said about the first, second and third assignments of error will suffice to dispose of them. Even if the premises of these instructions were granted, it would not necessarily follow that a verdict should then be directed for the defendant; and they are on that ground, if for no other, untenable and vicious. So far as these instructions involve merely the negation of the proposition contained in the instruction given to the jury at the instance of the plaintiff, they may be considered in connection with the fourth assignment.
There are, therefore, only two assignments of error, the *504fourth and the eleventh, that require any consideration by us; and of these the eleventh does not seem to demand very serious or grave consideration.
This eleventh assignment is founded upon exceptions taken on behalf of the defendant to the allowance by the court of certain remarks used by the counsel for the plaintiff in argument to the jury, or to the court in the presence of the jury. It is certainly in the interest of justice that the rights of the parties should not be unduly prejudiced in argument by intemperate or improper language on the part of opposing counsel; and the Supreme Court of the’United States, in the case of Waldron v. Waldron, 156 U. S. 361, took occasion to condemn the use of such language so far as to reverse a judgment which might have been influenced thereby. But we fail to find any such intemperate or improper use of language in the present case. It does not seem to us that counsel here unduly exceeded the proper limit of argument in their comments.
After all, the principal question in the case and, as we apprehend, the only question, is that which is raised by the instruction given to the jury at the instance of the plaintiff, and which forms the subject of the appellant’s fourth assignment of error. That question is, whether, in a suit of ejectment, a plaintiff, who has been peaceably in possession of property, under a claim of title, for a period of time even less than twenty years, when the possession has never been voluntarily abandoned or relinquished, is entitled to prevail against a mere trespasser who subsequently enters, but shows no lawful right or title, or claim of title, in himself. And that question, it seems to us, has been conclusively determined in the affirmative for this jurisdiction by the decision of the Supreme Court of the United States in the case of Sabariego v. Maverick, 124 U. S. 296.
That case came up from the State of Texas, and was an action of trespass to try title, the equivalent in that State of the action of ejectment. The plaintiff in the action there, *505as here, relied in the first instance upon a supposed record title; but the proof was insufficient, and reliance was sought to be had on a previous peaceable possession as against a subsequent possession without right. In support of this position the Spanish-American law was cited, as well as our common law. From the former the court cited the following provision:
“If a thing belonging to another person is sold to two persons at different times, he who took possession first has the better right to it, always reserving the right of the true owner. Consequently, color of title, c’oupled with possession, gives to the vendee a real right against everyone except the owner; and therefore it is not lawful for third parties to impugn the title, thus exercising the right reserved alone to the owner or his successor.”
Thereupon the Supreme Court proceeded further to say:
“ This is also the rule of the common law as declared by this court in the case of Christy v. Scott, 14 How. 282, where it was applied to a case from Texas arising under a Mexican title. The court, speaking by Mr. Justice Curtis (p. 292), said: ‘ According to the settled principles of the common law, this is not a defense to the action. The plaintiff says that he was seized in fee, and that the defendant ejected him from the possession. The defendant, not denying this, answers that, if the plaintiff had any paper title, it was under a certain grant which was not valid. He shows no title whatever in himself. But a mere intruder can not enter upon a person actually seized and eject him, and then question his title or set up an outstanding title in another. The maxim that the plaintiff must recover on the strength of his own title, and not on the weakness of the defendant’s, is applicable to all actions for the recovery of property. But if the plaintiff had actual prior possession of the land, this is strong enough to enable him to recover it from a mere trespasser who entered without any title. He may do so by a writ of entry, where that remedy is still practiced, *506(Jackson v. Boston and Worcester RR., 1 Cush. (Mass.), 575); or by an ejectment (Allen v. Rivington, 2 Saund. 111; Doe v. Read, 8 East, 356; Doe v. Dyboll, 1 Moo. & M. 346; Jackson v. Hazen, 2 Johns. (N. Y.), 438; Whitney v. Wright, 15 Wend. (N. Y.), 171); or he may maintain trespass (Catteris v. Cowper, 4 Taunton, 548; Graham v. Peat, 1 East, 246). Noris-there anything in the form of the remedy in Texas which renders these principles inapplicable to this case.’
“ This rule is founded upon the presumption that every possession peaceably acquired is lawful, and is sustained by the policy of protecting the public peace against violence and disorder. But as it is intended to prevent and redress trespasses and wrongs, it is limited to cases where the defendants are trespassers and wrongdoers. It is, therefore, qualified in its application by the circumstances which constitute the origin of the adverse possession, and the character of the claim on which it is defended. It does not extend to cases where the defendant has acquired the possession peaceably, and in good faith, under color of title. Lessee of Fowler v. Whiteman, 2 Ohio St. 270; Drew v. Swift, 46 N. Y. 204. And in the language of the Supreme Oourt of Texas in Wilson v. Palmer, 18 Texas, 592, 595 : ‘ The evidence must show a continuous possession, or at least that it was not abandoned, to entitle a plaintiff to recover merely •by virtue of such possession.’ That is to say the defendant’s possession is in the first instance presumed to be rightful. To overcome that presumption the plaintiff, showing no better right by a title regularly deduced, is bound to prove, that, being himself in prior possession, he was deprived of it by a wrongful intrusion by the defendant, whose possession, therefore, originated in a trespass. This implies that the prior possession relied on by the plaintiff must have continued until it was lost by the wrongful act of the defendant in dispossessing him. If the plaintiff can not show ,an actual possession, and a wrongful dispossession by the defendant, but claims a constructive possession, he must *507still show the facts amounting to such constructive possession. If the lands, when entered upon by the defendant, were apparently vacant and actually unoccupied, and the plaintiff merely proves an antecedent possession at some prior time, he must go farther and show that his actual possession was not abandoned; otherwise he can not be said to have had even a constructive possession.
“To the same effect are the cases of Jackson v. Walker, 7 Cowen, 637; Jackson v. Denn, 5 Cowen, 200. In Smith v. Lorillard, 10 Johns. 338, 356, Kent, Chief Justice, said: ‘A prior possession short of twenty years, under a claim or assertion of right, will prevail over a subsequent possession of less than twenty years, when no other evidence of title appears on either side. There are many decisions of this court which look to this point. Jackson v. Hazen, 2 Johns. 22; Jackson v. Myers, 3 Johns. 388; Jackson v. Harder, 4 Johns. 202. It is, however, to be understood in the cases to which this rule of evidence applies, that the prior possession of the plaintiff had not been voluntarily relinquished without the animus revertendi (as is frequently the case with possessions taken by squatters), and that the subsequent possession of the defendants was acquired by mere entry, without any lawful right. That the first possession should in such cases be the better evidence of right seems to be the just and necessary inference of law. The ejectment is a possessory action, and possession is always presumption of right; and it stands good until other and stronger evidence destroys that presumption. This presumption of right every possessor of land has in the first instance; and after a continued possession for twenty years under pretense or claim of- right, the actual possession ripens into a right of possession which will toll an entry. But until the possession of the tenant has become so matured, it would seem to follow that, if the plaintiff shows a prior possession, and upon which the defendant entered without its having been formally abandoned as derelict, the presumption which arose *508from the tenant’s possession is transferred to the prior possession of the plaintiff, and the tenant, to recall that presumption, must show a still prior possession; and so the presumption may be removed from one siáe to the other, toties quoties, until one party or the other has shown a possession which can not be overreached, or puts an end to the doctrine of presumptions founded on mere possession by showing a regular legal title or a right of possession.’
“In Jackson v. Rightmyre, 16 Johns. 313, Chancellor Kent, delivering the opinion of the Court of Errors, speaks of the rule expressed by himself in the case of Smith v. Lorillard, and says that its qualifications are ‘that no other evidence • of title appears on either side, and that the subsequent possession of the defendant was acquired by mere entry without „ any legal right.’
“It therefore appears that prior possession is sufficient to entitle a party to recover in an action of ejectment only against a mere intruder or wrongdoer, or a person subsequently entering without -right. Another qualification of the rule is, that the action to regain the prior possession must be brought within a reasonable time after it has been lost. If there has been delay in bringing this suit, the animus revertendi must be shown and the delay satisfactorily accounted for, or the prior, possessor will be deemed to have abandoned his claim to the possession. Thus in Whitney v. Wright, 15 Wendell, 171, it was held that where there was a prior possession of eleven years, and then an entry’by the defendants claiming under a title adverse to such possessory title, the omission to bring a suit for thirteen years, with knowledge of the adverse entry and continuance of possession under it, would authorize a jury to find an abandonment of claim by the prior possessor.
■ “In Jackson v. Denn, 5 Cowen, 200, the defendant had entered on a vacant possession, without any claim or color of title, and it was held that the plaintiff was entitled to recover on the strength of his prior possession; but the reason *509why the premises had been left vacant was explained by proving that the plaintiff did not know that his tenant had left the property until he found the defendant in possession.
“It follows that in cases where the proof on the part of the plaintiff does not show a possession continuous until actual dispossession by the defendant, or those under whom he claims, the burden of proof is upon the plaintiff to show that his prior possession has not been abandoned.”
In view of this full and exhaustive, and for us authoritative, exposition of the law upon the precise question now before us, it would seem to be unnecessary, as well as useless, to seek elsewhere either for authority or for argument. It is of no consequence that there are decisions to be found in other jurisdictions which apply an inconsistent or contrary doctrine. The Supreme Court of the United States, in adopting the rule laid down by Chancellor Kent in the case of Smith v. Lorillard, has settled the question for this jurisdiction ; and we have only to apply the rule.
It is very true that in the State of Maryland a very different doctrine has been adopted, and consistently adhered to, and the rule of the case of Smith v. Lorillard has been repudiated. Mitchell v. Mitchell, 1 Md. 44. And it is likewise true that the doctrine of the courts of Maryland, as expounded in the case just cited, has generally been understood to be the law of this District in reference to actions of ejectment. But whatever may have been the understanding, it must now be regarded as settled law for us, settled by the decision of the Supreme Court of the United States in the case of Sabariego v. Maverick, that the doctrine announced by Chancellor Kent in the case of Smith v. Lorillard must prevail with reference to the class of cases covered by it. That class is specific, and the rule, as we have seen, has its distinct qualifications and limitations; but it is certainly equitable and just that the peaceable occupant and possessor of property should not be put upon proof of his title by every casual intruder who trespasses upon his land. The *510effect of the rule is not to change the law that governs the action of ejectment, but, in the interests of peace and justice, to require the intruder, or would-be intruder, to have recourse to the action of ejectment,- if he has any good right or title to the land, instead of permitting him to install himself upon thé land by a tortious occupation. It does not shift the burden of proof, as argued on behalf of the appellant; but it places the duty of instituting the action of ejectment where it should be placed.
Nor does the rule contravene the general principle, that the plaintiff in the action of ejectment must prevail, if at all, by the strength of his own case, and not by the weakness of that of the defendant. On the contrary, that principle is expressly acknowledged and reiterated by the court in. the case of Sabariego v. Maverick, where it is stated to be no more than the general rule applicable to all cases, which requires that a plaintiff should always show at least prima facie right in himself, and that it is not sufficient for him to show that the defendant has no right. The prima facie right in cases like the present is shown by the proof of peaceable possession under a claim of ownership for a reasonable time and of the unauthorized and tortious entry by the defendant.
Under the rule as laid down by the Supreme Oourt of the United States, there was sufficient testimony in this case to go to the jury to show peaceable possession of the premises in controversy by the plaintiff and those under whom he claimed under color of title and claim of ownership for many years before the entry of the defendant; there was proof of such repeated acts of ownership as to go to the jury to show the continuity of the possession, and that it had never been voluntarily relinquished or abandoned; and there was proof tending to show that the defendant was a mere trespasser who entered without right of any kind. If the defendant had in himself, or there was in those under whom he claimed, the title of George Walker supposed to be outstanding, and that title was good as to the property in controversy, it ought *511not to have been impossible to show it, and that title would have defeated the plaintiff’s right under his prior peaceable possession and his title presumed thereunder. But the papers offered in evidence by him with reference to this Walker title proved nothing. The first of those papers in the order of time was a contract so palpably champertous that it could be allowed no validity whatever for any purpose. The recitals in the deeds were not in this case proof of the heirship which they alleged; and the deeds themselves, as they appear in the record before us, fail to connect the defendant in any manner with the premises in controversy. All this documentary evidence, therefore, was wholly irrelevant, and was ineffectual for the sole purpose for which we understand it to have been offered, that of showing that the defendant was not a mere trespasser without claim or right or title. It does not make one less a trespasser that someone else with whom he fails to connect himself may have a better title than the plaintiff. The evident inference from the doctrine maintained by the Supreme Court of the United States, and the proper inference for the peace and good order of society, is that peaceable possession under claim of title, not in any way abandoned, especially when it has extended over many years, is not to be terminated by the mere entry of some other person upon the land; and that, if such other person deems that he has good title to the land, he, and not the prior peaceful occupant, should be put to his action of ejectment.
We find no error in the action of the Supreme Court of the District of Columbia in this case. And it necessarily follows from what has been said that the judgment of that court in the premises should be affirmed, with costs.

And it is so ordered.